DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
The applicant argues on page 11 that “Regarding claims 5 and 15, the Office Action alleged that "each contact pad" lacks sufficient antecedent basis support. Applicant respectfully submits that "each contact pad" does not lack sufficient antecedent basis support, since "each contact pad" is clear and not indefinite.”. This argument is not persuasive because the examiner cannot see where contact pads are defined previously in claim 1 or claim 2. It is not clear what contact pads are being referred to.
The argument with respect to claims 8 and 18 is persuasive and the 112 second paragraph rejection is withdrawn. 
With respect to the obviousness rejection, the applicant argues (including in the affidavit) that the iron oxide would not function as well as a compliant thermal interface. The examiner does not agree with these arguments since the application did not define a compliant thermal interface. Iron oxide can function as a thermal interface. No specific material or efficiency is disclosed. However, in order to advance prosecution, a new reference is applied that explicitly discusses heat transfer through a contact interface. Thus the arguments with respect to the obviousness rejection are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 15 recites the limitation “each contact pad”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 3428867) in view of Barrett (US 4264887).
In re claim 1, Becker, in figures 1-17 (Figure 15 is most applicable) discloses a magnetic coupler for an electromagnetic mooring system (MMS) configured to create coupling between at least one magnet (10a-b) and an adjacent structure, comprising: the at least one magnet is an electro permanent magnet (EPM), wherein the EPM comprises a first state of polarity and a second state of polarity, the first state is an 
In re claim 2, Becker modified by Barrett discloses that thermally conductive material exposed to space, and when a compressive force is applied against the adjacent magnet or adjacent material, transfer of heat is facilitated to or from the other magnet or adjacent material, and when non-compressive force is applied, or the thermally conductive material is separated from, the other magnet or adjacent material, 
In re claim 3, Becker modified by Barrett discloses that when the magnetic coupler is switched to the attracting state, and the thermally conductive material is pressed against the other magnet or adjacent material, the high thermal conductance path is created to facilitate the transfer of the heat to or from the other magnet or adjacent material, and when the magnetic coupler is switched to the OFF state, and a low or zero conductance path is formed preventing the transfer of the heat to or from the other magnet or adjacent material. (The ON and OFF states are recited as optional because of the “when” term that defines a conditional state that may or may not happen. Thus these limitations are not given weight. ON and OFF states need to be positively recited and defined in terms of physical states such as “in an ON state electric current passes through the coil creating a force…”; the rest of the limitations are inherently present in the prior art as discussed in claim 2 above).
In re claim 4, Becker modified by Barrett discloses that the high thermal conductance path is established by applying a low force through the thermally conductive material, resulting in low pressure in the thermally conductive material and high thermal conductance in the heat path (Since the amount of force is not clearly defined it is unclear exactly what the term “low force” or “low pressure” means; thus this term is broadly interpreted by the examiner as being any force. The term “low force” is low relative only to a force with a higher value without more defined boundaries. For this 
In re claim 5, Becker modified by Barret teaches the claimed thermally conductive material structure. Thus cold welding prevention functionality is inherently present. The rest of the limitations appear to be claiming a manufacturing process step. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, thermally conductive material does not depend on its method of production, i.e. application or depositing. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claims 6-8, these claims include contingent functional limitations that may or may not happen. No structural limitations are claimed. Becker modified by Barret teaches the structure discussed in clams 1-5 for performing the claimed functionality. (column 10 of Becker discusses this functionality).
In re claim 10, Becker, in figures 1-17, discloses that the at least one magnet (10a-b) comprise a permanent magnet facing the adjacent structure. 
In re claim 11, Becker, in figures 1-17, discloses an electromagnetic mooring system (MMS) configured to create a coupling between a pair of magnets (10a-b), comprising: a first object and a second object, at least one of the first object or the second object comprises an electronic coupler (shown in figure 15) connecting the first object and the second object together (the other object is the load picked up and held 
In re claims 12-14, these claims include contingent functional limitations that may or may not happen. No structural limitations are claimed. Becker modified by Barrett teaches the structure discussed in clam 11 for performing the claimed functionality 
In re claim 15, Becker modified by Barret teaches the claimed thermally conductive material structure. Thus cold welding prevention functionality is inherently present. The rest of the limitations appear to be claiming a manufacturing process step. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, thermally conductive material does not depend on its method of production, i.e. application or depositing. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claims 16-18, these claims include contingent functional limitations that may or may not happen. No structural limitations are claimed. Becker modified by Barret teaches the structure discussed in clam 11 for performing the claimed functionality. (column 10 of Becker discusses this functionality).
In re claim 20, Becker, in figures 1-17, discloses that the at least one magnet (10a-b) comprise a permanent magnet facing the adjacent structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837